                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LADESTRO DOUGLAS,                                          )
    ID # 48858-177,                                        )
                 Movant,                                   )             No. 3:16-CV-2067-M (BH)
vs.                                                        )             No. 3:14-CR-412-M (1)
                                                           )
UNITED STATES OF AMERICA,                                  )
               Respondent.                                 )

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

         For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the motion to vacate will be TRANSFERRED to the United States Court

of Appeals for the Fifth Circuit pursuant to Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002),

and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997), by separate judgment.1

         SIGNED this 24th day of February, 2020.



                                                       _________________________________
                                                       BARBARA M. G. LYNN
                                                       CHIEF JUDGE




1
  A certificate of appealability (COA) is not required to appeal an order transferring a successive habeas petition. See
In re Garrett, 633 F. App’x 260, 261 (5th Cir. 2016); United States v. Fulton, 780 F.3d 683 (5th Cir.2015).
